 

Exhibit 10.1 

 

EXHIBIT A

 

PERMA-FIX ENVIRONMENTAL SERVICES, INC.

2003 OUTSIDE DIRECTORS STOCK PLAN

 

ARTICLE I

 

DEFINITIONS

 

1.1 Definitions. As used herein, the following terms have the meanings
hereinafter set forth unless the context clearly indicates to the contrary:    
    1.1.1

“Board” shall mean the Board of Directors of the Company.

 

  1.1.2

“Company” shall mean Perma-Fix Environmental Services, Inc.

 

  1.1.3

“Initial Election Date” shall mean the date an Eligible Director is initially
elected or appointed to the Board of Directors.

 

  1.1.4

“Grant Date” shall mean the date an Eligible Director is reelected to the Board
after the Initial Election Date at an annual meeting of shareholders of the
Company or any adjournment thereof.

 

  1.1.5

“Fair Market Value” shall mean (a) if the Stock is listed on an established
securities exchange or quoted on a national market system, including without
limitation, the Nasdaq National Market or the Nasdaq SmallCap Market of the
Nasdaq Stock Market, the closing sales price (or the closing bid if no sales
were reported) of the Stock on such exchange or system on the day on which such
value is to be determined, as reported in the composite quotations for
securities traded on such exchange or system; or (b) if the Stock is not listed
on an established securities exchange or quoted on a national market system, but
is traded in the over-the-counter market, the closing average of the bid and
asked prices for the Stock as reported by the National Association of Securities
Dealers Automated Quotation System or successor national quotation service. In
the event no such quotations are available for the day in question, “Fair Market
Value” shall be determined by reference to the appropriate prices on the next
preceding day for which such prices are reported. If the Stock is not traded on
such an exchange or system, the “Fair Market Value” of a share of Stock will be
determined in good faith by the Board.

 

  1.1.6

“Effective Date of the Plan” shall mean the date of adoption by the stockholders
of the Company.

 

  1.1.7

“Eligible Director” shall mean any member of the Board who is not an employee of
the Company or its subsidiaries.

 

  1.1.8

“Non-Qualified Stock Options” shall mean any stock option that is not an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code.

 

  1.1.9

“Option” shall mean an Eligible Director’s stock option to purchase Stock
granted pursuant to the provisions of Article V hereof.

 

  1.1.10

“Optionee” shall mean an Eligible Director to whom an Option has been granted
hereunder.

 

  1.1.11

“Option Price” shall mean the price at which an Optionee may purchase a share of
Stock under a Stock Option Agreement.

 

  1.1.12

“Plan” shall mean the Perma-Fix Environmental Services, Inc. 2003 Outside
Directors Stock Plan, the terms of which are set forth herein.

 

 

 

 

  1.1.13

“Stock” shall mean the common stock, par value $.001 per share, of the Company
or, in the event that the outstanding shares of Stock are hereafter changed into
or exchanged for different stock or securities of the Company or some other
corporation, such other stock or securities.

 

  1.1.14

“Stock Award” shall mean an Eligible Director’s right to receive shares of Stock
pursuant to Section 5.2.3.

 

  1.1.15

“Stock Option Agreement” shall mean an agreement between the Company and the
Optionee under which the Optionee may purchase Stock in accordance with the
Plan.

 

 

ARTICLE II

 

THE PLAN

 

2.1

Name. This Plan shall be known as the “Perma-Fix Environmental Services. Inc.,
2003 Outside Directors Stock Plan.”

 

2.2

Purpose. The purpose of the Plan is to advance the interests of the Company and
its stockholders by affording Eligible Directors of the Company an opportunity
to acquire or increase their proprietary interests in the Company, and thereby
to encourage their continued service as directors and to provide them additional
incentives to achieve the growth objectives of the Company.

 

2.3

Effective Date. The Effective Date of the Plan is the date of adoption by the
stockholders.

 

2.4 Termination Date. The Plan shall terminate at such time as no shares of
Stock remain available for grant of Options or Stock Awards and no Options
remain outstanding. Outstanding Options shall remain in effect until they have
been exercised, become vested or have terminated or expired.

 

ARTICLE III

PARTICIPANTS

 

3. Participants. Only Eligible Directors shall participate in the Plan.

 

ARTICLE IV

 

SHARES OF STOCK SUBJECT TO PLAN

 

4.1

Limitations. Subject to any antidilution adjustment pursuant to the provisions
of Section 4.2 hereof, the maximum number of shares of Stock, which may be
issued and sold hereunder, shall not exceed 1,000,000 shares. Shares of Stock
subject to an Option or Stock Award may be either authorized and unissued shares
or shares issued and later acquired by the Company (in the open-market or in
private transactions and which are being held as treasury shares); provided
however, the shares of Stock with respect to which an Option has been exercised
shall not again be available for Option hereunder. If outstanding Options
granted hereunder are terminated, forfeited, or cancelled or expire for any
reason without being wholly exercised prior to the end of the period during
which Options may be granted hereunder, new Options may be granted hereunder
covering such unexercised shares. No fractional shares of Stock shall be issued
under the Plan.

 

4.2

Antidilution. In the event that the outstanding shares of Stock are changed into
or exchanged for a different number or kind of shares or other securities of the
Company or of another corporation by reason of merger, consolidation,
reorganization, recapitalization, reclassification, combination of shares, stock
split or stock dividend:

 

  4.2.1

The aggregate number of shares of Stock for which Options may be granted or for
which Stock Awards may be issued shall be adjusted appropriately.

 

A-2

 

 

  4.2.2

The rights under outstanding Options granted hereunder, both as to the number of
subject shares and the Option price, shall be adjusted appropriately; and

 

  4.2.3

Where dissolution or liquidation of the Company or any merger or combination in
which the Company is not a surviving corporation is involved, each outstanding
Option granted hereunder shall terminate, but the Optionee shall have the right,
immediately prior to such dissolution, liquidation, merger or combination, to
exercise his Option, in whole or in part, to the extent that it shall not have
been exercised, without regard to the date on which such Option would otherwise
have become exercisable pursuant to Section 5.5.

 

  The foregoing adjustments, and the manner of application thereof, shall be
determined solely by the Board, and any such adjustment may provide for the
elimination of fractional share interests. The adjustments required under this
Article shall apply to any successor or successors of the Company and shall be
made regardless of the number or type of successive events requiring adjustments
hereunder.

 

ARTICLE V

 

OPTIONS AND STOCK AWARDS

 

5.1

Terms and Conditions. Options granted under the Plan shall be in respect of
Common Stock and shall be in the form of Non-Qualified Stock Options. Options
and Stock Awards shall be subject to the terms and conditions set forth in this
Article V and any additional terms and conditions, not inconsistent with the
express terms and provisions of the Plan, as the Board shall set forth in the
relevant Stock Option Agreement.

 

5.2

Options and Stock Awards, Numbers of Shares and Agreement.

 

  5.2.1

Each Eligible Director shall automatically be granted an Option to purchase
30,000 shares of Stock on the Initial Election Date to the Board of Directors of
the Company.

 

  5.2.2

Each Eligible Director shall automatically be granted an Option to purchase
12,000 shares of Stock on each Grant Date subsequent to such Eligible Director’s
Initial Election Date.

 

  5.2.3

Each Eligible Director shall receive, at such Eligible Director’s option, either
65% or 100% of the fee payable to such Eligible Director for services rendered
to the Company as a member of the Board, including services as a member of any
committee of the Board (the “Director’s Fee”) in Stock. If the Eligible Director
wishes to receive 65% of his Director’s Fee in Stock: (a) the Eligible Director
will receive the number of shares of Stock obtained by dividing 65% of the
applicable Director Fee by 75% of the Fair Market Value of the Stock and (b) the
Eligible Director will receive 35% of his Director’s Fee in cash or its
equivalent. If the Eligible Director wishes to receive 100% of his Director’s
Fee in Stock the Eligible Director will receive that number of shares of Stock
obtained by dividing the applicable Director’s Fee by 75% of the Fair Market
Value of the Stock. Fair Market Value as used in this Section 5.2.3, shall be
determined on the business day immediately preceding the date that the
Director’s fee is due.

 

  5.2.4

Each Option so granted shall be evidenced by a written Stock Option Agreement,
dated as of the Initial Election Date or Grant Date, as applicable, and executed
by the Company and the Optionee, stating (a) the Option’s duration, time of
exercise, exercise price, (b) that the Eligible Director is acquiring the Option
and will require the shares of Stock upon exercise of the Option for investment
without a view to distribution, and (c) that the Company may condition the
issuance of the Option and the issuance of shares of Stock upon exercise of the
Option on such other representations and warranties as may be necessary or
advisable solely to comply with the provisions of the Securities Act of 1933, as
amended, or any other federal, state or local securities laws. The terms and
conditions of the Option shall be consistent with the Plan.

 

  5.2.5

The Board may require each Eligible Director receiving a Stock Award pursuant to
Section 5.2.3 to represent to and agree with the Company in writing that each
Eligible Director is acquiring the shares of Stock for investment without a view
to distribution, and may condition the issuance of



 

   

shares of Stock pursuant to the Stock Award or such other representation or
agreement as may be necessary or advisable solely to comply with the provision
of the Securities Act of 1933, as amended, or any other federal, state or local
securities laws.



 

A-3

 

 



  5.2.6

The election by the Eligible Director, as described in Section 5.2.3 hereof,
shall be made in writing to the Company at any time prior to the date on which
the Director’s Fee is due. Should an Eligible Director fail to make such
election in a timely manner, such Eligible Director shall be deemed to have
elected to receive 100% of the Director’s Fee payable to such Eligible Director
in Stock as described in Section 5.2.3.

 

 

5.3

Option Price. The Option Price of the Stock subject to each Option shall be the
Fair Market Value of the Stock on the day preceding the Grant Date, or the
Initial Election Date.

 

5.4

Term. The period for the exercise of each Option shall expire on the 10th
anniversary of the Initial Election Date or the Grant Date, as applicable (the
“Term”).

 

5.5

Option Exercise.

 

  5.5.1

No Option granted under the Plan shall become exercisable until after the
expiration of six months from the Grant Date or Initial Election Date, as
applicable. An option shall remain exercisable after its exercise date at all
times during the Exercise Period, regardless of whether the Optionee thereafter
continues to serve as a member of the Board.

 

  5.5.2

Subject to the terms of this Section 5.5, an Option may be exercised at any time
or from time to time during the term of the Option, in whole or in part, as to
full shares of Stock which have become exercisable under this Plan and the terms
of the Option, but not as to less than 1,000 shares of Stock, unless the
remaining shares of Stock that are so exercisable are less than 1,000 shares of
Stock. The Option Price is to be paid in full pursuant to the terms of this
Section 5.5 upon the exercise of the Option. The holder of an Option shall not
have any of the rights of a Stockholder with respect to the shares of Stock
subject to the Option until such shares of Stock have been issued or transferred
to the holder upon the exercise of the Option.

 

  5.5.3

Subject to the terms of this Plan, an Option may be exercised by the Optionee,
in whole or in part, during the Company’s normal business hours on any business
day by surrender of the Option and written notice of exercise of the Option,
duly executed by the Optionee, with such notice duly delivered to the Company at
its principal office, setting forth the specified number of full shares of Stock
being exercised, and accompanied by payment, in cash or by certified or official
bank check payable to the order of the Company in the amount obtained by
multiplying (i) the number of shares of Stock so designated in such notice of
exercise by (ii) the Option Price specified in the Option. In addition to, and
prior to issuance of a certificate for shares of Stock pursuant to the exercise
of an Option, the Optionee shall pay to the Company in cash or by certified or
official bank check, payable to the order of the Company, for the full amount of
any federal and state withholding or other employment taxes applicable to the
taxable income of such Optionee resulting from such exercise.

 

5.6

Nontransferability of Option. Options may not be transferred by an Optionee
other than by will or the laws of descent and distribution. During the lifetime
of an Optionee, this Option may be exercised only by the Optionee (or by his
guardian or legal representative should one be appointed). In the event of the
death of an Optionee, any Option held by him may be exercised by his legatee(s)
or other distributee(s) or by his personal representative.

 

5.7

Nontransferability of Stock Award. No shares of Stock issued under the Plan
pursuant to Stock Awards may be transferred by the recipient thereof for a
period of six months from the date such Stock is issued to the Eligible
Director, other than by will or the laws of descent and distribution. The
certificates representing shares of Stock issued under Stock Awards shall bear a
legend to the foregoing effect.

 

A-4

 

 

ARTICLE VI

 

STOCK CERTIFICATES

 

6.1 Stock Certificates. The Company shall not be required to issue or deliver
any certificate for shares of Stock purchased upon the exercise of any Option
granted hereunder or any portion thereof unless, in the opinion of counsel to
the Company, there has been compliance with all applicable legal requirements.
An Option granted under the Plan may provide that the Company’s obligation to
deliver shares of Stock upon the exercise thereof may be conditioned upon the
receipt by the Company of a representation as to the investment intention of the
holder thereof in such form as the Company shall determine to be necessary or
advisable solely to comply with the provisions of the Securities Act of 1933, as
amended, or any other federal, state or local securities laws.

 

ARTICLE VII

 

RELATIONSHIP TO OTHER COMPENSATION PLANS

 

7.1 Relationship to other Compensation Plans. The adoption of the Plan shall
neither affect any other stock option, incentive or other compensation plans in
effect for the Company or any of its subsidiaries, nor shall the adoption of the
Plan preclude the Company from establishing any other forms of incentive or
other compensation plan for directors of the Company.

 

ARTICLE VIII

 

ADMINISTRATION

 

8.1

Administrator of the Plan. The Plan shall be administered by the Board.

 

8.2

Plan Rules. The Board shall have full power and authority to promulgate, amend
and rescind rules and regulations relating to the implementation, administration
and maintenance of the Plan. Subject to the terms and conditions of the Plan,
the Board shall make all determinations necessary or advisable for the
implementation, administration and maintenance of the Plan including, without
limitation, correcting any technical defect(s) or technical omission(s), or
reconciling any technical inconsistency(ies), in the Plan and/or any Stock
Option Agreement. The Board may designate persons other than members of the
Board to carry out the day-to-day ministerial administration of the Plan under
such conditions and limitations as it may prescribe. Any determination, decision
or action of the Board in connection with the construction, interpretation,
administration, implementation or maintenance of the Plan shall be final,
conclusive and binding upon all Eligible Directors and any person(s) claiming
under or through any Eligible Directors.



 

ARTICLE IX

 

AMENDMENT SUSPENSION AND TERMINATIONS

 

9.1

In General. The Board may suspend or terminate the Plan (or any portion thereof)
at any time and may amend the Plan at any time and from time to time in such
respects as the Board may deem advisable to ensure that any and all Options and
Stock Awards conform to or otherwise reflect any change in applicable laws or
regulations, or to permit the Company or the Eligible Directors to benefit from
any change in applicable laws or regulations, or in any other respect the Board
may deem to be in the best interests of the Company or any subsidiary. No such
amendment, suspension or termination shall (a) materially adversely effect the
rights of any Eligible Director under any outstanding Options or Stock Awards,
without the consent of such Eligible Director or (b) be effective without
shareholder approval if such approval is required to comply with any applicable
law or stock exchange rule.

 

9.2

Agreement Modifications. No modification, extension, renewal or other change in
any Stock Option Agreement granted under the Plan shall be made after grant,
unless the same is consistent with the provisions of the Plan.

 

A-5

 

 

ARTICLE X

 

MISCELLANEOUS

 

10.1

No Right to Reelection. Neither the adoption of the Plan, the granting of any
Award, nor the execution of any Stock Option Agreement, shall confer upon any
Eligible Director any right to remain a member of the Board for any period of
time, nor shall it create any obligation on the part of the Board to nominate
any of its members for reelection by the Company’s stockholders.

 

10.2

Unfunded Plan. The Plan shall be unfunded and the Company shall not be required
to segregate any assets in connection with the Plan. Any liability of the
Company to any person with respect to any Option or Stock Award under the Plan
or any Stock Option Agreement shall be based solely upon the contractual
obligations that may be created as a result of the Plan or any such system,
award or agreement. No such obligation of the Company shall be deemed to be
secured by any pledge of, encumbrance on, or other interest in, any property or
asset of the Company or any subsidiary. Nothing contained in the Plan or any
Stock Option Agreement shall be construed as creating in respect of any Eligible
Director (or beneficiary thereof or any other person) any equity or other
interest of any kind in any assets of the Company or any subsidiary or creating
a trust of any kind or a fiduciary relationship of any kind between the Company,
any subsidiary and/or any such Eligible Director, any beneficiary thereof or any
other person.

 

10.3

Listing, Registration and Other Legal Compliance. No shares of Stock shall be
required to be issued or granted under the Plan unless legal counsel for the
Company shall be satisfied that such issuance or grant will be in compliance
with all applicable federal and state securities laws and regulations and any
other applicable laws or regulations. The Board may require, as a condition of
any payment or share issuance, that certain agreements, undertakings,
representations, certificates, and/or information, as the Board may deem
necessary or advisable, be executed or provided to the Company to assure
compliance with all such applicable laws or regulations. Certificates for shares
of the Stock delivered under the Plan may be subject to such stop-transfer
orders and such other restrictions, including restrictive legends, as the Board
may deem advisable under the rules, regulations, or other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed, and any applicable federal or state securities law.

 

10.4

Plan Binding on Successors. The Plan shall be binding upon the successors and
assigns of the Company.

 

10.5

Singular - Plural: Gender. Whenever used herein, nouns in the singular shall
include the plural, and the Masculine pronoun shall include the feminine gender.

 

10.6

Headings, etc., No Part of Plan. Headings of articles and paragraphs hereof are
inserted (or convenience and reference, and do not constitute a part of the
Plan.

 

10.7 Governing Law. The Plan and all actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware, without
reference to the principles of conflict of laws thereof.

 

A-6



